                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROBERT BELL, JR.,                               )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           No. 4:19CV919 HEA
                                                )
JEFF NORMAN,                                    )
                                                )
               Respondent.                      )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on petitioner Robert Bell, Jr.’s motion for leave to

proceed in forma pauperis, and his petition for writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2254. The Court will grant petitioner leave to proceed in forma pauperis, and will summarily

dismiss the petition because it is successive and was filed without authorization from the Eighth

Circuit Court of Appeals.

                                              Background

       In 2004, a jury in the St. Louis City Circuit Court found petitioner guilty of first-degree

murder, and he was sentenced to life imprisonment without the possibility of parole. See State v.

Robert Bell, No. 22031-00035-01 (22nd Jud. Cir. Apr. 30, 2004).          The Missouri Court of

Appeals affirmed petitioner’s conviction, and also affirmed the denial of petitioner’s motion for

post-conviction relief. In December of 2008, petitioner filed a petition for writ of habeas corpus

in this Court pursuant to 28 U.S.C. § 2254, seeking to challenge his 2004 conviction and

sentence. See Bell v. Steele, No. 4:08-cv-1950-HEA/MLM (E.D. Mo. Dec. 11, 2008). However,

on August 3, 2009, petitioner filed a motion to voluntarily dismiss the petition to allow him to
pursue further state remedies. On August 24, 2009, the Court granted petitioner’s motion and

dismissed the petition, without prejudice. Petitioner pursued further remedies in state court.

       On June 4, 2010, petitioner filed another petition for writ of habeas corpus in this Court

pursuant to 28 U.S.C. § 2254, seeking to challenge his 2004 conviction and sentence. See Bell v.

Steele, 4:10-cv-1037-HEA/MLM (E.D. Mo. Jun. 4, 2010). On September 30, 2011, that petition

was denied and dismissed as untimely. On October 3, 2011, petitioner, through appointed

counsel, filed a motion for reconsideration, asking the Court to vacate its dismissal and allow

him to file an amended petition. The Court construed petitioner’s motion as a motion to alter or

amend the judgment under Rule 59 of the Federal Rules of Civil Procedure, granted the motion,

vacated its order dismissing the case, and allowed petitioner leave to file an amended petition.

Petitioner filed an amended petition, and on October 23, 2014, the Court dismissed it as

untimely. Petitioner appealed, and on March 11, 2015, the Eighth Circuit Court of Appeals

dismissed the appeal.

       On April 11, 2019, petitioner filed the instant petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, seeking to challenge the same 2004 conviction and sentence. Briefly,

petitioner claims that his right to speedy trial was violated, that his DNA and the victim’s DNA

were nearly identical, that the prosecution destroyed exculpatory evidence, and that a St. Louis

City Police Department criminalist committed perjury. He states his “first petition was denied

because appointed counsel was ineffective my actual innocence, if proved, serves as a gateway.”

(Docket No. 1 at 14).

                                               Discussion




                                                 2
        Petitioner seeks to challenge the same conviction and sentence he challenged in his 2010

petition, which was adjudicated on its merits. Therefore, the Court determines that the instant

petition is a second or successive petition. See Diaz-Diaz v. United States, 297 F. App’x 574,

575 (8th Cir. 2008) (per curiam) (holding that a denial of a § 2255 petition as untimely is

considered to be made on the merits); Johnson v. Workman, 446 F. App’x 92, 93 n.1 (10th Cir.

2011) (“The dismissal of a § 2254 petition as time-barred is a decision on the merits for purposes

of determining whether a subsequent petition is second or successive”); McNabb v. Yates, 576

F.3d 1028, 1029-30 (9th Cir. 2009) (same); Murray v. Greiner, 394 F.3d 78, 81 (2d Cir. 2005)

(same); Altman v. Benik, 337 F.3d 764, 766 (7th Cir. 2003) (per curiam) (same). Pursuant to 28

U.S.C. § 2244(b)(3)(A), before a second or successive petition that is permitted by § 2244(b) is

filed in this Court, the petitioner must obtain an order from the Eighth Circuit Court of Appeals

authorizing this Court to consider the petition. Petitioner does not allege, nor does independent

inquiry reveal, that he obtained such leave before filing the instant petition. Therefore, this Court

lacks jurisdiction to consider it. See Burton v. Stewart, 549 U.S. 147, 152 (2007).

        The Court finds it would not be in the interest of justice to require the transfer of this case

to the Eighth Circuit Court of Appeals, and will instead dismiss the petition for lack of

jurisdiction. To the extent that petitioner seeks to re-litigate claims that he brought in his 2010

petition, those claims are denied pursuant to 28 U.S.C. § 2244(b)(1). Finally, the Court finds that

petitioner has not made a substantial showing that he was denied a constitutional right, and will

therefore not issue a certificate of appealability.

        Accordingly, for all of the foregoing reasons,




                                                      3
      IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

      IT IS FURTHER ORDERED that petitioner’s petition for writ of habeas corpus is

DENIED AND DISMISSED. A separate Order of Dismissal shall accompany this

Memorandum and Order.

      IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

      Dated this 19th day of April, 2019.


                                                __________________________________
                                                   HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                            4
